Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: in line 1, it is suggested to insert the word --portion-- after the phrase “wherein the muzzle” to use consistent claim terminology for the claim term “muzzle portion”.
Claim 6 is objected to because of the following informalities: in line 2, it is suggested to replace the word “font” with --front-- to fix a spelling error.
Claim 9 is objected to because of the following informalities: in line 5, it is suggested to insert the word --tubing-- after the phrase “a drill-in” to use consistent claim terminology for the claim term “drill-in tubing” and limitations relating to the claim term.
Claim 13 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a test phase” to avoid a double inclusion issue.
Claim 13 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a formation test cycle” to avoid a double inclusion issue.
Claim 15 is objected to because of the following informalities: in line 1, it is suggested to replace the word “probe” with --system--to use consistent claim terminology for the claim term “formation test system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. US7426968.
Regarding independent claim 1, Hall discloses, in Figures 1-5, 
A formation test probe (Hall; Fig. 1-5; drill bit assembly 102) comprising: a body (Hall; body portion 200) having a channel (Hall; the channel that houses actuator 208 and shaft 204) therethrough to a frontside port (Hall; the downhole distal end of the channel located at the bit face); drill-in tubing (Hall; probe 207), at least a portion of which is disposed within the channel (Hall; Fig. 1-5), and having a front tip (Hall; the downhole distal end of the probe 207 located at the bit face) that is extensible from the frontside port (Hall; Fig. 1-5; col. 4:50-52 “able to extend”); and an exciter (Hall; actuator 208; col. 4:52-56) disposed within the body in contact with the drill-in tubing and operably configured to induce vibration in the drill-in tubing (Hall; Fig. 1-5).

Regarding claim 2, Hall discloses The formation test probe of claim 1, further comprising a drill-in tubing actuator configured to drive the drill-in tubing through the channel such that the front tip is extended from the frontside port (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the actuator is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5).

Regarding independent claim 9, Hall discloses, in Figures 1-5,
A formation test system (Hall; Fig. 1-5; assembly of drill string 101 and drill bit assembly 102) comprising: a probe assembly (Hall; the assembly of the following components: 204, 207, 208, and 212) disposed within a test tool (Hall; body portion 200) and including, a body (Hall; hollow shaft 204) forming a channel (Hall; the channel of the hollow shaft 204) therethrough to a frontside port (Hall; the downhole distal end of the channel located at the bit face); drill-in tubing (Hall; probe 207) disposed within the channel and having a front tip (Hall; the downhole distal end of the probe 207 located at the bit face); a drill-in actuator (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the actuator is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5) configured to extend the front tip from the frontside port (Hall; Fig. 1-5); and an exciter (Hall; actuator 208; col. 4:52-56) disposed within the body in contact with the drill-in tubing and configured to induce vibration in the drill-in tubing (Hall; Fig. 1-5); and a flow control system configured to induce fluid flow within the drill-in tubing (Hall; Fig. 4; the flow control system comprises a pressure sensor 212, a chamber 400 and a pathway 401 that directs and controls fluid flow to reach the pressure sensor 212; col. 2:55-59 “pressure sensor”).
	
Regarding independent claim 20, Hall discloses, in Figures 1-5,
A method for formation testing (Hall; Fig. 1-5 and 21-23) comprising: positioning a formation test tool (Hall; Fig. 1-5; drill bit assembly 102) to a test location within a wellbore (Hall; Fig. 1-5 and 21-23); and deploying a probe (Hall; the assembly of shaft 204 and probe 207) proximate a wellbore surface at the test location (Hall; Fig. 1-5 and 21-23), wherein the probe includes drill-in tubing (Hall; probe 207) having an extensible front tip (Hall; the downhole tip end of the probe 207), said deploying the probe including: extending the drill-in tubing from the probe into the wellbore surface (Hall; Fig. 5); and inducing vibration (Hall; actuator 208; col. 4:52-56) in the drill-in tubing during said extending the drill-in tubing (Hall; Fig. 5).

Regarding claim 24, Hall discloses The method of claim 20, further comprising: detecting reflected acoustic waves during said extending the drill-in tubing; and determining formation properties based, at least in part, on the detected acoustic waves (Hall; Fig. 3; acoustic wave 211 from probe 207; Fig. 23 step 2204 sensor 212 for the reflected wave; col. 4:55-67 “determine parameters of the formation 210”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Bar-Cohen et al. US6968910.
Regarding claim 3, Hall discloses The formation test probe of claim 1, wherein said exciter includes: a vibration source configured to induce an acoustic vibration (Hall; actuator 208; col. 4:52-56).
Hall does not disclose wherein said exciter includes: an acoustic horn forming a portion of the channel; and a vibration source coupled to said acoustic horn and configured to induce an acoustic vibration in said acoustic horn.
Bar-Cohen teaches an acoustic horn (Bar-Cohen; Fig. 2; horn 104; the abstract describes the horn as amplifying the amplitude of the vibration from a vibration source).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the exciter as taught by Hall to include the acoustic horn as taught by Bar-Cohen to yield wherein said exciter includes: an acoustic horn forming a portion of the channel; and a vibration source coupled to said acoustic horn and configured to induce an acoustic vibration in said acoustic horn for the purpose of amplifying the amplitude of the vibration of the exciter (Bar-Cohen; Fig. 2; horn 104; the abstract describes the horn as amplifying the amplitude of the vibration from a vibration source).

Regarding claim 4, modified Hall teaches the invention substantially as claimed as described above, and The formation test probe of claim 3, wherein the vibration source (Hall; actuator 208; col. 4:52-56) comprises: a piezoelectric transducer (Hall; col. 4:36-41 “piezoelectric”); and a signal generator (Hall; col. 4:36-41 the signal generator that provides the “applied electric or magnetic field” to the actuator 208) coupled to said piezoelectric transducer (Hall; Fig. 1-5).

Regarding claim 14, modified Hall teaches the invention substantially the same as described above in reference to claim 3 above.

Regarding claim 15, modified Hall teaches the invention substantially the same as described above in reference to claim 4 above, and wherein said vibration source (Hall; actuator 208; col. 4:52-56) comprises a piezoelectric transducer (Hall; col. 4:36-41 “piezoelectric”) and a signal generator (Hall; col. 4:36-41 the signal generator that provides the “applied electric or magnetic field” to the actuator 208) configured to induce ultrasonic vibration (Bar-Cohen; col. 3:55-60 “ultrasonic and sonic vibrations that are induced by a transducer… that include piezoelectric… and the horn 104”) in said acoustic horn during a drill-in phase of a formation test cycle (Hall; Fig. 1-5).

Regarding claim 16, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 14, further comprising a drill-in controller configured to control insertion of the drill-in tubing during a drill-in phase of a formation test cycle, including: extending the front tip of the drill-in tubing from the frontside port into a well bore surface (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the drill-in controller is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5, and the controller also controls operation of the actuator 208); and activating the vibration source to induce vibration in the drill-in tubing (Hall; actuator 208; col. 4:52-56). 

Regarding claim 17, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 16, further comprising a probe actuator configured to extend the body outwardly toward a wellbore surface to initiate the formation test cycle (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the actuator is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5).

Regarding claim 18, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 16, wherein the drill-in controller is a programmable component (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the drill-in controller is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5, and the controller also controls operation of the actuator 208), said drill-in controller communicatively coupled to a drill-in tubing actuator that is configured to extend the drill-in tubing from the frontside port (Hall; sequence of figures from Fig. 2 showing a retracted position to Fig. 5 showing an extended position; col. 4:50-52 “able to extend”; the actuator is the mechanism that transitions the drill bit assembly 102 from the retracted position of Fig. 2 to the extended position of Fig. 5).
Modified Hall is silent regarding wherein the drill-in controller is a programmable component that receives instructions from a test controller.
Hall teaches a test controller (Hall; col. 2:3-5 a controller that sends command signals).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the formation test system as taught by modified Hall to include the test controller as taught by Hall to yield wherein the drill-in controller is a programmable component that receives instructions from a test controller for the purpose of downhole operational control that is responsive to downhole measured data.

Regarding claim 19, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 16, wherein insertion of the drill-in tubing further includes, applying fluid pressure (Hall; col. 5:9-10 “inject fluid”) within the drill-in tubing from a fluid source (Hall; col. 5:9-10 “from the formation”).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Bar-Cohen et al. US6968910 as applied to claim 3 above, and further in view of Couet et al. US6880402.
Regarding claim 5, modified Hall teaches the invention substantially as claimed as described above, and The formation test probe of claim 3, wherein the acoustic horn (Bar-Cohen; Fig. 2; horn 104).
Modified Hall does not teach wherein the acoustic horn comprises: a base portion in contact with the vibration source; and a muzzle portion narrower than the base portion and extending from the base portion toward the frontside port.
Couet teaches wherein the acoustic horn comprises: a base portion in contact with the vibration source; and a muzzle portion narrower than the base portion and extending from the base portion (Couet; Fig. 1B; horn 14 with a wider base portion contacting transducer 11 and a smooth narrowed/tapered portion with a reducing diameter; col. 11:1-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the acoustic horn as taught by modified Hall to include the base portion and muzzle portion as taught by Couet to yield wherein the acoustic horn comprises: a base portion in contact with the vibration source; and a muzzle portion narrower than the base portion and extending from the base portion toward the frontside port for the purpose of yielding the desired frequency.

Regarding claim 6, modified Hall teaches the invention substantially as claimed as described above, and The formation test probe of claim 5, wherein the muzzle is configured to translate the acoustic vibration into an acoustic frequency linear vibration in the font tip of the drill-in tubing (Couet; Fig. 1B; horn 14 with a smooth narrowed/tapered portion with a reducing diameter that yields an acoustic frequency linear vibration; col. 11:1-4).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Daigle et al. US7963319.
Regarding claim 7, Hall discloses The formation test probe of claim 1.
Hall does not disclose further comprising a tubing cutter operably coupled to said body proximate the frontside port and configured to remove the front tip of the drill-in tubing.
Daigle teaches further comprising a tubing cutter (Daigle; Fig. 2A-2B; cutters 215).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the probe as taught by Hall to include the tubing cutter as taught by Daigle to yield a tubing cutter operably coupled to said body proximate the frontside port and configured to remove the front tip of the drill-in tubing for the purpose of cutting the tip of the probe after each use in order to provide a sharp probe tip for the subsequent operation of the probe.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Tao et al. US9163500.
Regarding claim 10, Hall discloses The formation test system of claim 9, wherein the flow control system (Hall; Fig. 4; the flow control system comprises a pressure sensor 212, a chamber 400 and a pathway 401 that directs and controls fluid flow to reach the pressure sensor 212; col. 2:55-59 “pressure sensor”) comprises: a pressure sensor (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”) configured to detect fluid pressure within the drill-in tubing (Hall; Fig. 4); the detected fluid pressure (Hall; Fig. 4).
Hall does not disclose a flow controller configured to modulate one or more flow parameters of flow devices based, at least in part, on the detected fluid pressure.
Tao teaches a flow controller configured to modulate one or more flow parameters of flow devices based, at least in part, on the detected fluid pressure (Tao; a flow control module 516 with a flow sensor 572, a flow controller 563, and a valve 566, and determining when a sampling chamber is full by monitoring the pressure of the flowline and adjusting the valve 566 in response to the flowline pressure; col. 9:4-9; col. 19:26-30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the flow control system as taught by Hall to include the flow controller and a flow device/valve as taught by Tao to yield a flow controller configured to modulate one or more flow parameters of flow devices based, at least in part, on the detected fluid pressure for the purpose of isolating a probe fluid sample and analyzing the sample with a sensor (Hall; Fig. 22 flowchart steps 2102-2104; col. 8:48-52).

Regarding claim 11, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 10, wherein the flow controller (Tao;  flow controller 563) is communicatively coupled to one or more flow devices (Tao; valve 566) and programmatically configured to modulate one or more flow parameters of the flow devices based, at least in part, on the detected fluid pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”).

Regarding claim 12, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 10, wherein the flow controller (Tao;  flow controller 563) is configured to modulate fluid pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”) or flow rate within the drill-in tubing (Hall; probe 207) during at least one of a drill-in phase and a test phase of a formation test cycle (Hall; Fig. 1-5).

Regarding claim 13, modified Hall teaches the invention substantially as claimed as described above, and The formation test system of claim 12, wherein the flow controller (Tao;  flow controller 563) is configured to modulate fluid pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”) within the drill-in tubing (Hall; probe 207) based on detected fluid pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”) within the drill-in tubing during a test phase of a formation test cycle (Hall; Fig. 1-5).

Claim(s) 21-22 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Dave et al. US5269180.
Regarding claim 21, Hall discloses The method of claim 20, further comprising the drill-in tubing during said extending the drill-in tubing (Hall; probe 207) (Hall; col. 5:9-10 “inject fluid”).
Hall does not disclose applying fluid pressure within the drill-in tubing during said extending the drill-in tubing.
Dave teaches applying fluid pressure within the drill-in tubing during said extending the drill-in tubing (Dave; col. 5:60-62 “testing includes fluid injection through the probe 46”; col. 6:2-3 and col. 6:22 flow control module “N” in cooperation with a pressure measurement device).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Hall to include the flow control module “N” and applying fluid pressure within the drill-in tubing during said extending the drill-in tubing as taught by Dave for the purpose of determining permeability of the formation (Dave; col. 1:15-24).

Regarding claim 22, modified Hall teaches the invention substantially as claimed as described above, and The method of claim 21, further comprising: detecting fluid pressure within the drill-in tubing (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”); and wherein said applying fluid pressure within the drill-in tubing comprises modulating one or more flow parameters of fluid within the drill-in tubing based (Dave; col. 5:60-62 “testing includes fluid injection through the probe 46”; col. 6:2-3 and col. 6:22 flow control module “N” in cooperation with a pressure measurement device), at least in part, on the detected fluid pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”) (Dave; col. 5:60-62 “testing includes fluid injection through the probe 46”; col. 6:2-3 and col. 6:22 flow control module “N” in cooperation with a pressure measurement device).

Regarding claim 25, Hall discloses The method of claim 20, wherein said extending the drill-in tubing into the wellbore surface comprising extending the drill-in tubing through a mud cake layer and into formation material (Hall; col. 5:14 drilling mud).
Hall is silent regarding a mud layer.
Dave teaches a mud cake layer (Dave; col. 10:23-24 “mudcake”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the wellbore surface as taught by Hall to include the mudcake layer as taught by Dave for the purpose of minimizing fluid loss and providing wellbore stability.

Regarding claim 26, Hall discloses The method of claim 20, further comprising measuring at least one of pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”).
Hall is silent regarding performing inflow testing including: withdrawing fluid from the formation into the drill-in tubing; and measuring at least one of pressure and flow rate during or following said withdrawing fluid.
Dave teaches performing inflow testing including: withdrawing fluid from the formation into the drill-in tubing; and measuring at least one of pressure and flow rate during or following said withdrawing fluid (Dave; col. 1:34-43 drawdown; col. 3:34-38 drawdown procedure).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Hall to include performing inflow testing including: withdrawing fluid from the formation into the drill-in tubing; and measuring at least one of pressure and flow rate during or following said withdrawing fluid as taught by Dave for the purpose of determining permeability of the formation (Dave; col. 1:15-24).

Regarding claim 27, Hall discloses The method of claim 20, further comprising injecting fluid from the drill-in tubing (Hall; col. 5:9-10 “inject fluid”) and measuring pressure (Hall; Fig. 4; pressure sensor 212; col. 2:55-59 “pressure sensor”).
Hall is silent regarding performing injection testing including: injecting fluid from the drill-in tubing into the formation; and measuring pressure during or following said injecting fluid to determine a pressure transient.
Dave teaches performing injection testing including: injecting fluid from the drill-in tubing into the formation; and measuring pressure during or following said injecting fluid to determine a pressure transient (Dave; Fig. 7 shows a pressure transient; col. 5:60-62 “testing includes fluid injection through the probe 46”; col. 6:2-3 and col. 6:22 flow control module “N” in cooperation with a pressure measurement device).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Hall to include the flow control module “N” and performing injection testing including: injecting fluid from the drill-in tubing into the formation; and measuring pressure during or following said injecting fluid to determine a pressure transient as taught by Dave for the purpose of determining permeability of the formation (Dave; col. 1:15-24).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US7426968 in view of Pantermuehl et al. US5456325.
Regarding claim 23, Hall discloses The method of claim 20, further comprising a frequency of the induced vibration (Hall; actuator 208; col. 4:52-56) and resistance to the extending of the drill-in tubing (Hall; Fig. 5).
Hall is silent regarding modulating a frequency of the induced vibration based, at least in part, on detected resistance to the extending of the drill-in tubing.
Pantermuehl teaches modulating a frequency of the induced vibration based, at least in part, on detected resistance to the extending of the drill-in tubing (Pantermuehl; col. 2:44-51).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the vibration control as taught by Hall to include modulating a frequency of the induced vibration based, at least in part, on detected resistance to the extending of the drill-in tubing as taught by Pantermuehl for the purpose of achieving the desired displacement of the vibrating probe (Pantermuehl; col. 2:44-45).

Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitten US3530933 teaches a formation sampling assembly with a sample-admitting means 29 and a fluid-sampling inner tubular member 58 that is driven into the mudcake by piston 79.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	8/12/22